

	

		II

		109th CONGRESS

		2d Session

		S. 2549

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to expand the use of health savings accounts for the payment of health

		  insurance premiums for high deductible health plans purchased in the individual

		  market.

	

	

		1.Short title

			This Act may be

			 cited as the Health Savings Account Affordability Act.

			2.Expansion of use

			 of health savings accounts for health insurance premium payments for certain

			 high deductible health plans

			(a)In

			 generalSubparagraph (C) of

			 section 223(d)(2) of the Internal Revenue Code of 1986 (relating to qualified

			 medical expenses) is amended by striking or at the end of clause

			 (iii), by striking the period at the end of clause (iv), and by adding at the

			 end the following new clause:

				

					(v)any high deductible health plan other than

				a group health plan (as defined in section

				5000(b)(1)).

					.

			(b)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2006.

			

